Citation Nr: 0830303	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  02-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO granted service connection and assigned an initial 20 
percent rating for diabetes mellitus, type II, effective July 
9, 2001.  In May 2002, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned, and the 
RO issued a statement of the case (SOC) in July 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2002.

In his substantive appeal, the veteran requested a Board 
hearing in Washington, D.C; subsequently, one was scheduled 
for February 2003.  However, in November 2002, the veteran 
indicated that he wanted to cancel the hearing.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In October 2003, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further action.  In September 2004, the AMC assigned an 
earlier effective date of May 8, 2001 for the grant of 
service connection and assignment of the initial 20 percent 
rating.  After completing the requested actions on the claim 
on appeal, the RO continued the denial of the claim (as 
reflected in an October 2004 supplemental SOC (SSOC)).

In February 2005, the Board again remanded the claim to the 
RO via the AMC for additional development.  After further 
development, the AMC continued the denial of the claim (as 
reflected in an October 2005 SSOC), and returned the matter 
to the Board.

In March 2007, the Board again remanded the claim to the RO, 
via the AMC, in Washington, D.C., for additional development.  
After completing the requested action, the AMC continued the 
denials of the claim (as reflected in a May 2008 SSOC), and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 8, 2001 effective date of the grant of 
service connection, the veteran's diabetes mellitus has been 
managed by insulin and restricted diet, but has not required 
regulation of activities or caused any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, March 2004 and May 2007 post-rating letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an initial 
rating in excess of 20 percent for diabetes mellitus, type 
II, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  Each letter also included a specific request that the 
veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  

The July 2002 SOC (and, later, the May 2008 SSOC) set forth 
the criteria for higher ratings for diabetes mellitus (which 
suffices for Dingess/Hartman).  The May 2007 letter also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.

After issuance of above-described notice, and opportunity for 
the veteran to respond, the May 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial 20 percent rating 
for the veteran's diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code (DC) 7913.

Under DC 7913, diabetes mellitus requiring insulin or an oral 
hypoglycemic agent and a restricted diet warrants a 20 
percent rating.  A 40 percent rating is assigned for diabetes 
mellitus that requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than 1 daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities), with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, DC 7913 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating in excess of 20 percent for service- 
connected diabetes mellitus have not been met at any time 
since the May 8, 2001 effective date of the grant of service 
connection for that disability.

Private treatment records from the Tristate Medical Group and 
Dr. Goltz, as well as the May 2002, August 2004, June 2005, 
and May 2008 VA examination reports, reflect that the 
veteran's diabetes has required insulin and a restricted diet 
since the May 8, 2001 effective date of the grant of service 
connection.  Entitlement to a higher, 40 percent rating for 
diabetes, however, is warranted only where diabetes requires 
"regulation of activities" in addition to insulin and a 
restricted diet.  See 38 C.F.R. § 4.119, DC 7913 (2007) (40 
percent rating requires insulin, a restricted diet, and 
regulation of activities).  The term "regulation of 
activities" in the criteria for a 40 percent rating under DC 
7913 means "avoidance of strenuous occupational and 
recreational activities," as defined in the criteria for a 
100 percent rating.  Camacho v. Nicholson, 21 Vet. App. 360, 
363 (2007).  Medical evidence is required to support this 
criterion of a 40 percent rating under DC 7913.  Id. at 364.

In this case, the medical evidence does not reflect that the 
veteran's diabetes requires avoidance of strenuous 
occupational and recreational activities.  There are several 
references to restriction of the veteran's activities as part 
of the treatment of the veteran's diabetes.  Dr. Goltz's 
January 2003 listed "restricted activity, limited exertion 
undue activity at work," as part of the veteran's diabetes 
treatment.  During the August 2004 VA examination, the 
veteran indicated that "he does not necessarily have a 
restriction of the actual activities," but that he 
restricted activities that could cause cuts or bruises in 
order to avoid infection.  The June 2005 VA examiner wrote 
that the veteran's "restriction of activities basically 
centers around his work," noting that he did not really 
involve himself in his family's plumbing business because his 
nephew had begin working.  The veteran also noted during the 
June 2005 VA examination that he was able to cut the grass on 
his large acreage property using a riding tractor, and was 
able to do activities around the home.  Significantly, none 
of this medical evidence indicates that the veteran's 
diabetes requires that he avoid both strenuous occupational 
and recreational activities; rather, Dr. Goltz indicated that 
the veteran should limit exertion and avoid undue activity at 
work, and the VA examiners indicated that, to the extent that 
the veteran limited his activities, it was for reasons other 
than control of his diabetes.  Moreover, during the May 2008 
VA examination, the veteran "stated that diabetes does not 
restrict his activities in any way." 

Thus, the medical evidence indicates that the veteran's 
diabetes has not required restriction of activities as that 
term is defined in DC 7913, i.e., avoidance of strenuous 
occupational and recreational activities, and a 40 percent 
rating is therefore not warranted under that diagnostic code.

Moreover, the August 2004, June 2005, and May 2008 VA 
examination reports reflect that the veteran has not had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or diabetic care provider visits since the 
May 8, 2001 effective date of the grant of service 
connection.  Thus, the criteria for any higher rating under 
Diagnostic Code 7913 likewise have not been met.

The Board notes that the May 2008 VA eye examination report 
reflects a diagnosis of "very, very early background type 
diabetic retinopathy bilaterally" and "very early nuclear 
and cortical cataract bilaterally," each of which were 
attributed to the veteran's diabetes.  However, these 
manifestations of the veteran's diabetes have not caused 
regulation of diet, restrictions on activity, or episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or been so severe as to otherwise warrant 
assignment of an initial rating higher than 20 percent.  To 
the extent that the veteran seeks a separate rating for these 
manifestations of his diabetes (in addition to the separate 
ratings he is receiving for diabetes-related hypertension and 
erectile dysfunction), these matters are referred to the RO 
for appropriate action.

The above determinations are based upon consideration of 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the May 8, 2001 effective date of the grant of 
service connection, the veteran's diabetes mellitus has 
reflected a disability picture that is so exceptional or 
unusual as to warrant assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as cited 
in the May 2008 SSOC).  

As noted, during the June 2005 VA examination, the veteran 
attributed the fact that he no longer works to his nephew's 
involvement in the family plumbing business, and not to his 
diabetes.  Thus, there is no showing that the veteran's 
diabetes has resulted in marked interference with employment 
(i.e., beyond that contemplated in the 20 percent rating).  
Moreover, there is no showing that the veteran's diabetes has 
resulted in frequent periods of hospitalization, as the 
veteran indicated during the VA examinations that he had not 
been hospitalized for his diabetes after his initial 
diagnosis of diabetes and the start of his insulin treatment, 
which were prior to the May 8, 2001 effective date of the 
grant of service connection.  There also is no showing that 
the veteran's diabetes has otherwise rendered impractical the 
application of the regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the veteran's diabetes 
mellitus, type II, pursuant to Fenderson, and that the claim 
for an initial rating in excess of 20 percent for this 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


